Morton J.
delivered the opinion of the Court. The several towns in this Commonwealth are required by law to maintain suitable schools for the due instruction of the children of all the citizens thereof. Revised Stat. c. 23. And the more effectually to accomplish this important object, they are authorized to divide the territory of which they are composed, into such school districts as they shall judge best adapted to the purposes of education. ' The towns also have power from time to time to form new districts, and to divide or alter the limits of old ones. Revised Stat. c. 23, § 24 ; Richards v. Dagget, 4 Mass. R. 534 ; Allen v. School District No. 2 in Westport, 15 Pick. 35.
School districts, which are corporations for certain purposes, are authorized to purchase or build and to hold school-houses and other property. § 28.
But school districts are corporations not only very limited *68in their powers, but also of precarious existence. § 57, 58 They may not only be varied and modified in the extent of their territorial limits, but also annihilated, by a body over which they have no control. The alteration of a district, by increasing or diminishing its size, would not destroy its identity or affect its rights of property. But when old districts are abolished and new ones formed, it may sometimes be difficult to determine who are the successors of the old corporations, and in whom their property vests.
In new districting towns it may happen that more than one school-house will fall within the limits of some districts, while others are left without any. So also the mere alteration of the extent of the districts may produce the same result. In the latter case, as the identity of the corporations would remain, it would seem that the property would not be divested, although the school-house, by the newly assigned limits, might fall without the territory of the district and thus be rendered useless for the purpose for which it. was made.
But when there is an entire new districting, the formation of the new corporations is necessarily an annihilation of the old ones, the two being incompatible. And it is a point of some difficulty to determine who shall succeed to the property of the extinct districts. It is said that u at common law one corporation aggregate cannot be the successor to another aggregate corporation.” Dillingham v. Snow, 5 Mass. R. 554 ; 2 Kent, (2d ed.) 309.
The legislative action upon this subject appears to be imperfect and defective. The matter is involved in difficulty and obscurity, and many things are left to inferences, some of which must be quite remote. Having no definite rule in legislativa enactments or adjudged cases to guide us, we are compelled to settle the question by such lights as we may derive from analogy. And we must, as far as we can understand it, be guided by the spirit and object of the legislation upon the same and similar subjects.
It must be presumed that the legislature intended that school-houses should continue to be used for the purposes for which they were erected, and as they can be thus used only by the districts in which they are situated, it furnishes a strong inference that in the regulation of this matter, the *69legislature intended to substitute the new district into which the house happens to fall, for the old district to which it before belonged.
The power of towns to form new districts at their discretion, necessarily implies the power of abolishing the old ones. And as these corporations are brought into existence without the volition of their members, embracing every one within their limits, nolens volens, so they may be abolished without the consent and against the wish of all the members.
Towns are bound by law to support schools, and as a necessary incident, to provide suitable school-houses ; and are liable to punishment for a neglect of this duty. Not so with districts. Although they have authority to hire, buy or build houses, and to raise money for the purpose ; yet they are not liable to any penalty for an omission to do it. When a majority of a district refuse to provide a proper house, the town, on the application of the minority, may compel them to do so. But unless five or more make the application, the town has no power to act in the matter.
When a school-house is erected by a district, the legal title vests in the district. But the district may be considered as holding the property in trust for the town or its inhabitants. And when the town abolishes one district and creates another, the property immediately vests in the new district, as property holden in trust passes from one trustee to another, when one dies, resigns, or is removed, and another is appointed in his stead. If any time elapsed between the abolition of one district and the establishment of another, the legal title of the property might be said to vest in the cestui que trust or to lie in abeyance. But such a case can hardly be supposed to ex-st, for the formation of the new districts is the annihilation of the old ones. The same act of the town accomplishes both objects simultaneously. Whenever therefore a town forms new districts, by abolishing the old ones, the legal title to the existing school-houses vests in those of the new districts within whose territory they happen to fall.
If this construction of the law invests towns with important and arbitrary powers, it may be said that it is incident to the power of regulating the school districts and is no more likely *70to be abused than the authority to dispose of school-houses in J . r an7 other way. There is very little danger that it will be used unreasonably or oppressively. The inhabitants of the several districts compose the town and have a common interest to manage the subject fairly and equitably. And the liability of the town to see that school-houses are provided is a guaranty for the fair and faithful exercise of this authority.
The above reasoning applies only to cases where towns form new districts. By the 24th section of the statute above cited, towns are vested with a discretionary power to erect school-houses and support public schools either with or without school districts. As all the towns in the State must be presumed to have been divided into districts, when this act passed, a strong and irresistible implication arises, that it was intended to apply to towns which were already districted, and to authorize the abolition of existing districts and the execution of the law in such towns without the aid of districts. Should a town discontinue the districting system altogether, it may not be egsy to determine to whom the existing school-houses would belong. Probably the town would have a right to hold and use them for the purposes for which they were erected ; and if the inhabitants deemed it expedient, to remove or dispose of them.
The application of the above principles to the case at bar is easy. In 1826 the town of Stoneham was legally divided into four districts. In 1836, after one unsuccessful attempt, the town was again legally districted. The four old districts were abolished and six new ones formed in their stead. The schoolhouse in question, being within the limits of the district No. 1, became its property. The old district, having ceased to exist, could hold no meeting nor do any other valid act. Its attempted sale of the house was a nullity, and could give to the purchaser no property nor authority to remove the house. The defendant’s interference with it was a trespass.
The former organization of the new district seems to be irregular and illegal, and if the authority to prosecute this suit depended upon the votes under that organization, it would be very doubtful whether they could be sustained. But the ratification, by the district after it was duly organized, of all the previous acts in the prosecution of the suit, is valid and effectual.
*71We regret that the jury assessed the damages so high. There was no ground for the claim of exemplary damages. The controversy was one of so doubtful a nature, that both parties well might and doubtless did consider themselves in the right. They might well try the case without exposing themselves to the imputation of bad motives. The damages were greater than we should have assessed. But it was a question peculiarly proper for the decision of a jury ; one in which their judgment would be quite as likely to be correct as ours ; and in our view, it is not so far out of the way as to raise a presumption that they were governed by passion or prejudice, or that they fell into any gross mistake of fact or calculation. The verdict must therefore stand and judgment be rendered upon it.